Exhibit 10.A

BB&T CORPORATION

Summary of Terms of Annual Non-Employee Director Option Grant Program
(As Updated Through February 21, 2006)

          Effective February 22, 2005, the Board of Directors (the "Board" or
the "Board of Directors") of BB&T Corporation (the "Corporation") approved a
director stock option grant program (the "Director Option Program"). The
Director Option Program provides that each member of the Board of Directors of
the Corporation who is not an employee of the Corporation or an affiliate on the
date of grant shall be eligible to receive, and shall automatically receive, an
annual grant of a nonqualified stock option (each, an "annual option" or an
"option") for such number of whole shares of BB&T common stock (the "Common
Stock") as is determined by multiplying the value of the option (based on a
Black-Scholes calculation) times the current fair market value (as determined in
accordance with the BB&T Corporation 2004 Stock Incentive Plan, as it may be
amended (the "2004 Plan")), of the Common Stock on the date of grant and
dividing $35,000 (increased by the Board from $30,000 effective October 25,
2005) by such product.

           The material terms and conditions of the Director Option Program are
as follows:

·  

The options shall be granted under, and in accordance with the terms of, the
2004 Plan and the form director option agreement adopted by the Board under the
2004 Plan (the "Director Option Agreement").


·  

The option price for each annual option shall be the fair market value of the
Common Stock, based on the closing price of the Common Stock as quoted on the
New York Stock Exchange, Inc. on the last trading date immediately preceding the
date of grant or otherwise determined in accordance with the fair market value
provisions of the 2004 Plan.


·  

The date of grant shall be the date of the February Board meeting held each year
in accordance with the Board’s regular meeting schedule or, if no such February
Board meeting is held in any given year, the date of grant shall be the date of
the first Board meeting held thereafter during such year.


·  

The number of shares subject to each director’s annual option shall be that
number of whole shares of Common Stock as is determined by multiplying the value
of the option (based on a Black-Scholes calculation) times the current fair
market value of the Common Stock (as determined in accordance with the 2004
Plan) on the date of grant and dividing $35,000 by such product (with any
fractional shares being eliminated unless the Administrator determines
otherwise).


·  

The option term for each such annual option shall be 10 years.


·  

The option shall vest and become exercisable in installments, as follows: (i)
the option shall become vested and exercisable with respect to 20% of the shares
subject to the option on the first anniversary of the date of grant; and (ii)
the option shall become vested and exercisable with respect to an additional 20%
of the shares subject to the option on each of the second, third, fourth and
fifth anniversaries of the date of grant, so that the option shall become fully
vested and exercisable on the fifth anniversary of the date of grant; provided,
however, that if the service of the director as a member of the Board shall
terminate, then, except as otherwise provided in the Plan, the form Director
Option Agreement or under the Director Option Program, the option shall
terminate with respect to any portion of the option which had not vested and
become exercisable as of such date of termination of service.


1

--------------------------------------------------------------------------------


·  

In the event that the director terminates service for any reason other than
retirement, death or disability, then the option may be exercised, to the extent
it was vested and exercisable as of the director’s date of termination of
service, for a period of 30 days after the date of termination of service (after
which 30-day period such option shall terminate), and any unvested portion of
the option shall immediately terminate upon the director’s termination of
service.


·  

In the event that the director terminates service due to retirement (as
determined in accordance with the retirement policies applicable to members of
the Board), then the option shall become fully vested and fully exercisable as
of the date of retirement and the option may be exercised in whole or in part
(without regard to the installment provisions described above) for the full
option term.


·  

In the event that the director terminates service due to disability (as
determined in accordance with the disability policies applicable to members of
the Board), then the option shall become fully vested and fully exercisable as
of the date of termination of service due to disability and the option may be
exercised in whole or in part (without regard to the installment provisions
described above) for the full option term.


·  

In the event that the director terminates service due to death, the option shall
become fully vested and fully exercisable as of the date of termination of
service due to death and the option may be exercised in whole or in part
(without regard to the installment provisions described above) by the director’s
beneficiary for the full option term.


·  

The vesting and exercisability of a director option shall be accelerated in the
event that an event or transaction deemed to involve a "change of control" (as
defined in the Director Option Agreement) of the Corporation occurs.


·  

The option price may be paid by the director by cash or cash equivalent or by
such other means, including delivery of shares of Common Stock, as are provided
in the Director Option Agreement.


·  

Any director who becomes a member of the Board during a calendar year but after
the annual grant date for such year shall first be eligible for an option grant
under the Director Option Program on the grant date for the following year
(provided he is still in service on such grant date).


·  

The establishment of the Director Option Program does not affect any director’s
receipt of other compensation or benefits from the Corporation.





2

--------------------------------------------------------------------------------
